                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION


RENEE STRINGER ET AL                                CASE NO. 3:19-CV-00343

VERSUS                                              JUDGE DOUGHTY

TOWN OF JONESBORO ET AL                             MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation [Doc. No. 40] of the Magistrate Judge having been

considered, together with Objection [Doc. No. 43] filed February 18, 2020, and, after a de novo

review of the record, finding that the Magistrate Judge’s Report and Recommendation is correct

and that judgment as recommended is warranted.

       IT IS ORDERED, ADJUDGED AND DECREED that defendants’ motion to dismiss

for failure to state a claim [Doc. No. 33] is GRANTED and all Plaintiff’s claims are

DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED this 18th day of February, 2020, in Monroe, Louisiana.


                                                 ______________________________________
                                                 TERRY A. DOUGHTY
                                                 UNITED STATES DISTRICT JUDGE
